UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7096



ROBERT DALE STRICKLER,

                                            Plaintiff - Appellant,

          versus


SHERIFF MCCABE, Norfolk City Jail; MAJOR
CAMACHO, Chief Corrections Officer, Norfolk
City Jail; CAPTAIN KOCEJA, Assistant Correc-
tions Officer, Norfolk City Jail; CAPTAIN
STOCKS, Chief Records Officer, Norfolk City
Jail; LIEUTENANT BLUNT, Team Commander,
Norfolk City Jail; SERGEANT WHITE, Assistant
Team Commander, Norfolk City Jail; DEPUTY
ORTIZ, Floor Deputy, Floor Supervisor, Norfolk
City Jail; DEPUTY WALSH, Law Library Super-
visor, Norfolk City Jail; MR. CRADOCK, Chief
Classification Officer Norfolk City Jail;
MARLO COPELAND, Supervisor, Inmate Funds,
Inmate Canteen; SHERIFF NEWHART, Chesapeake
City Jail; CAPTAIN CHESSOM, Chief Correctional
Officer; SERGEANT HOEKLINE, Dayshift Sergeant;
DEPUTY MILAN, Floor Deputy; DEPUTY DUNN;
SERGEANT KIRBY, Dayshift Sergeant; MR. KITE,
Chief Classification, Chesapeake City Jail;
RON ANGELONE, Director, Department of Correc-
tions; PATRICK GURNEY, Manager, Classification
and Research, DOC; LINDA PITTMAN, Chairman,
Virginia Parole Board; GEORGE ALLEN, Governor;
JOHN R. DEWAN, Superintendent, Western Tide-
water Regional Jail (W.T.R.J.); CAPTAIN FAULK,
Chief of Security, W.T.R.J.; MR. ELLEY, Law
Library Supervisor, W.T.R.J.; MR. WESTMINIS-
TER, Head of the Medical Department, W.T.R.J.;
MIKE DISTEL, Chief Classification Officer,
W.T.R.J.,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-97-126-2)


Submitted:   April 16, 1998                Decided:   April 29, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Dale Strickler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robert Dale Strickler appeals the district court's order dis-

missing his 42 U.S.C. § 1983 (1994) complaint without prejudice for

failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C.A. § 1997e(a) (West Supp. 1997). Because Appellant did not
demonstrate to the district court that he had exhausted administra-

tive remedies or that such remedies were not available, the court's

dismissal of the action without prejudice was not an abuse of dis-

cretion. We note that Strickler's claim seeking transfer to a state
facility is not subject to the exhaustion requirement of § 1997e as

it involves a condition of confinement. Nonetheless, we conclude

that the claim was properly dismissed because Strickler has no

liberty interest in such transfer. See Sandin v. Conner, 515 U.S.
472 (1995). We therefore affirm the district court's order. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3